Citation Nr: 9920391	
Decision Date: 07/23/99    Archive Date: 07/28/99

DOCKET NO.  98-00 968A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

Entitlement to service connection for sarcoidosis, to include 
as a result of exposure to environmental factors.

Entitlement to service connection for post-operative 
residuals of colon cancer, to include as a result of exposure 
to environmental factors.

Entitlement to service connection for a right knee 
disability, as secondary to the service connected left knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and Mr. [redacted]

ATTORNEY FOR THE BOARD

Todd R. Vollmers, Associate Counsel


INTRODUCTION

The veteran had active service from October 1962 to August 
1966.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania, in July 1997 that denied the claimed benefits.

The Board notes that the veteran appears to raise the issue 
of service connection for a residual scar in a statement 
received by the RO in December 1997.  This issue is referred 
to the RO for all appropriate action.

On August 19, 1998, a hearing was held before Michael Cheek, 
who was the member of the Board to render the final 
determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 
38 U.S.C.A. § 7102(b) (West 1991).  The Board member that 
conducted the August 1998 hearing is no longer employed with 
the Board, and the veteran was notified of his right to 
another hearing before a member of the Board.  In a letter 
received by the Board in February 1999, the veteran waived 
his right to an additional hearing before a Board member.

During his hearing before a Member of the Board, the veteran 
clarified that he never intended to claim service connection 
for sarcoidosis, or post operative residuals of colon cancer, 
as being secondary to his service connected residuals of 
neurilemmoma.  While the RO has certified these issues as 
being claims for secondary service connection, the veteran is 
clearly claiming direct service connection, and the Board 
will therefore only consider the issues of direct service 
connection for sarcoidosis, and post operative residuals of 
colon cancer, to include whether these conditions may be the 
result of exposure to environmental factors.

The issues of service connection for post-operative residuals 
of colon cancer, to include as a result of exposure to 
environmental factors, and service connection for a right 
knee disability, as secondary to the service connected left 
knee disability, will be addressed in the Remand immediately 
following this decision.


FINDINGS OF FACT

1.  The claim for service connection for sarcoidosis, to 
include as a result of exposure to environmental factors, is 
not accompanied by medical evidence to support the claim.

2.  The claim for service connection is not plausible.


CONCLUSION OF LAW

The claim for service connection for sarcoidosis, to include 
as a result of exposure to environmental factors, is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records are negative for any 
diagnosis or mention of sarcoidosis.

After service, private medical records show that the veteran 
was hospitalized from February through April 1972, and noted 
a diagnosis of sarcoidosis.  Records dated in March and April 
1973 show that the veteran was hospitalized for several 
problems, including sarcoidosis of the CNS [central nervous 
system].

A letter signed by Rosalie A. Burns, M.D., and dated in May 
1973, states that the veteran was hospitalized in April and 
May 1973 for chronic meningoencephalitis secondary to 
sarcoidosis.  Dr. Burns' letter included the opinion of a 
specialist that the veteran's condition was consistent with 
generalized sarcoidosis with involvement of CNS.

Other hospital records dated in April, June, September, and 
October 1975 discussed the veteran's medical history and 
original diagnosis of sarcoidosis in February 1972.  Private 
records dated in August 1977 noted the opinion that the 
veteran had had a CVA [cerebrovascular accident] due to 
cerebral involvement with sarcoidosis, and that the veteran 
was receiving outpatient treatment for sarcoidosis.

Private medical records dated in September and October 1978 
noted that the veteran's sarcoidosis was still under 
treatment.

A VA examination in May 1979 reported the veteran's medical 
history and gave a diagnosis of CVA related to cerebral 
involvement with sarcoidosis.

Another VA examination in October 1982 gave a diagnosis of 
central nervous system involvement sarcoidosis with an 
arthritic component involving the left knee and causing pain 
and instability.

A VA treatment record dated in September 1982 noted that the 
veteran was "known to have sarcoidosis of R [right] knee."

A statement by the veteran received in May 1991 contended 
that the veteran developed sarcoidosis due to exposure to 
paint fumes from spray guns he used as a painter while in 
service.

A VA examination in August 1991 included the examiner's 
opinion that the veteran had an established diagnosis of 
sarcoidosis with neurologic complications resulting in 
significant weakness in both lower extremities, and possible 
myelopathy associated with sarcoidosis.

During a hearing at the RO in April 1992 which did not 
specifically address the issue of service connection for 
sarcoidosis, the veteran testified that he did not remember 
being diagnosed with sarcoidosis while in service, but that a 
condition that he had while in service concerned similar 
issues and questions as those related to his sarcoidosis.  
The veteran also stated his belief that there is a connection 
between paint and cancer.

A May 1993 letter from George O. Maish, Jr., M.D., stated 
that the veteran was found to have non-caseating granulomas 
thought to be sarcoidosis in February 1972.  Dr. Maish 
further stated that "the etiology of the non-caseating 
granulomatous disease that he [the veteran] experienced in 
1972 remains unknown."

A letter from Charles D. Saunders, M.D., received in May 1993 
stated that Dr. Saunders first saw the veteran in 1977, at 
which time the veteran was found to have sarcoidosis.

A letter from James R. Regan, M.D., received in September 
1993 stated that the veteran was chronically ill and suffered 
from sarcoidosis affecting the central nervous system.  Dr. 
Regan reported that this condition had produced a moderately 
severe form of paraplegia requiring the use of a cane and 
braces by the veteran.

In a statement received in October 1995, the veteran stated 
his contention that his sarcoidosis was the result of 
exposure to toxic chemicals, to include paint which contained 
asbestos.  The veteran asserted that he was exposed to the 
paint in enclosed areas without a respirator.

In a February 1996 letter the veteran stated that it was his 
impression that a neurofibroma diagnosed in service later 
developed into sarcoidosis, including sarcoidosis of the 
central nervous system.

A letter from Andrew Hoffman, M.D., received in October 1996 
noted the veteran's history as a painter in the service and 
gave Dr. Hoffman's opinion that "although we know little of 
the exact cause of sarcoid, the possibility exists that this 
may have been exacerbated or brought on by exposure to 
various fumes while in the service or while working at 
Bethlehem Steel."

Another letter from James R. Regan, M.D., received in October 
1996 stated that he had been treating the veteran since 1972 
when sarcoidosis was first discovered in the veteran.  Dr. 
Regan concluded that the veteran had sarcoidosis of the 
central nervous system, as well as the liver and abdominal 
lymphnodes.

A letter from Gregory Mokrynski, M.D., received in May 1997 
gave the opinion that the veteran had sarcoidosis with 
central nervous system involvement, and that sarcoidosis is 
an uncommon disease with an unknown cause.  Dr. Mokrynski 
stated that it was not impossible that environmental 
exposures could have caused or triggered the veteran's 
sarcoidosis, but that a cause and effect situation could not 
be established.

During a hearing before a Member of the Board in August 1998, 
the veteran testified that he had never claimed that his 
sarcoidosis was secondary to his service connected residuals 
of neurilemmoma, but that it was the result of exposure to 
toxic chemicals.  The veteran stated that he worked with lead 
based paint without the use of respirators while in service.

Analysis

Service connection connotes many factors, but basically means 
that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces or, if 
pre-existing such service, was aggravated therein.  38 
U.S.C.A. § 1110.  Such a determination requires a finding of 
a current disability that is related to an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a); see also Carbino v. Gober, 
10 Vet. App. 507 (1997).  A well grounded claim is a 
"plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 79, 81 
(1990).  The United States Court of Appeals for Veterans 
Claims (Court) has held that a claim must be accompanied by 
supportive evidence and that such evidence "must justify a 
belief by a fair and impartial individual that the claim is 
plausible."  Tirpak v. Derwinski, 2 Vet. App. 609, 610 
(1992).  In order for a claim to be well grounded, there 
generally must be (1) a medical diagnosis of a current 
disability; (2) medical, or in some circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  The 
nexus requirement may be satisfied by a presumption that 
certain diseases manifesting themselves within certain 
prescribed periods are related to service.  Epps v. Brown, 9 
Vet. App. 341, 343-44 (1996), aff'd sub nom. Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table).

Regulations provide that service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  Where a veteran served 90 days or more during a 
period of war or during peacetime service after December 31, 
1946, and a chronic disease, such as sarcoidosis, becomes 
manifest to a degree of 10 percent or more within 1 year from 
the date of separation from service, such disease will be 
subject to presumptive service connection.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The quality and quantity of the evidence required to meet the 
veteran's burden will depend upon the issue presented by the 
claim.  Where the issue is factual in nature, competent lay 
testimony, even if only consisting of the veteran's 
testimony, may constitute sufficient evidence to establish a 
claim as well grounded.  However, where the issue involves 
medical causation or a medical diagnosis, it requires 
competent medical evidence establishing the claim as 
plausible or possible.

Evidentiary assertions by the appellant must be accepted as 
true for the purposes of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible.  King v. Brown, 5 Vet. App. 19 (1993).  
Nevertheless, a claimant does not meet his burden by solely 
presenting lay testimony, since lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Lay assertions of medical causation or 
diagnosis cannot constitute evidence to render a claim well 
grounded under § 5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well 
grounded.  Tirpak v. Derwinski, 2 Vet. App. at 610-11 (1992).

The veteran has submitted medical evidence of a current 
diagnosis of sarcoidosis affecting several areas of his body.  
However, the veteran has not submitted any medical evidence 
showing that this condition was incurred in, or is otherwise 
related to, his time in service.  The first medical evidence 
of sarcoidosis was in February 1972, several years after the 
veteran's separation from service.  There is no evidence of 
an earlier diagnosis showing that the veteran's sarcoidosis 
was manifest to a degree of 10 percent or more within one 
year of the veteran's separation from service.  Therefore 
presumptive service connection does not apply.

The veteran contends that his sarcoidosis is due to his time 
in service, specifically  from exposure to paint and 
environmental factors present in his occupation as a painter 
while in service.  The veteran has submitted several medical 
opinions discussing any relationship that might exist between 
exposure to environmental factors such as paint during 
service, and the veteran's sarcoidosis.  These letters all 
generally state that the cause of sarcoidosis is unknown, and 
do not give a medical opinion establishing a nexus between 
any exposure to environmental factors and sarcoidosis.

The veteran has not submitted any evidence showing that his 
sarcoidosis was incurred in, or is otherwise related to, his 
time in service, or medical evidence of a nexus between his 
current sarcoidosis and service.  The claim is not plausible 
and therefore must be denied as not well grounded.


ORDER

In the absence of a well-grounded claim, service connection 
for sarcoidosis, to include as a result of exposure to 
environmental factors, is denied.


REMAND

The veteran submitted additional evidence related to his 
colon cancer and right knee directly to the Board.  The 
evidence is pertinent to the issues on appeal, and the Board 
accepts it for consideration in conjunction with the 
veteran's current appeal.  

Pursuant to the provisions of 38 C.F.R. § 20.1304(c) (1998), 

any pertinent evidence submitted by the appellant 
or representative which is accepted by the Board 
under the provisions of this section ... must be 
referred to the agency of original jurisdiction for 
review and preparation of a Supplemental Statement 
of the Case unless this procedural right is waived 
by the appellant or representative.  

In this case, the additional evidence was not accompanied by 
a waiver of initial RO consideration of that evidence.  
Therefore, this case, as to the issues concerning service 
connection for post-operative residuals of colon cancer, to 
include as a result of exposure to environmental factors, and 
service connection for a right knee disability, as secondary 
to the service connected left knee disability, must be 
returned to the RO for such consideration.  




Therefore, this case is REMANDED for the following additional 
actions:  

The RO should again consider the veteran's 
claims.  If action taken remains adverse 
to him, he and his accredited 
representative should be furnished with a 
supplemental statement of the case 
concerning all evidence added to the 
record and they should be given an 
opportunity to respond.

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The veteran need take no action until 
otherwise notified, but he may furnish additional evidence 
and argument while the case is in remand status.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 
Vet. App. 109 (1995).  By this REMAND, the Board intimates no 
opinion, either legal or factual, as to any final 
determination warranted in this case.  The purpose of this 
REMAND is to obtain clarifying information and to provide the 
veteran with due process.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. Symanski
	Member, Board of Veterans' Appeals





 







